Exhibit 10.21

SUBLEASE

THIS SUBLEASE is entered into December 10, 2007 between drugstore.com, Inc., a
Delaware corporation (“Subtenant”), and ROD ASHER AND ASSOCIATES, LTD., a
Washington corporation (“Sublandlord”).

RECITALS

A. Sublandlord has leased from EOP-NORTHWEST PROPERTIES, L.L.C., a Delaware
limited liability company, as predecessor in interest to W2007 SEATTLE OFFICE
ONE BELLEVUE CENTER REALTY, LLC, a Delaware limited liability company (“Master
Landlord”) certain premises described in the Office Lease Agreement dated
March 3, 2004, between Master Landlord and Sublandlord. A copy of the referenced
lease is attached as Exhibit A to this Sublease (the “Master Lease”).

B. The premises under the Master Lease are composed of approximately 3,206
rentable square feet of space (as re-measured in 2007, but as incorrectly
identified in the Master Lease as 3,138 rentable square feet) on the twentieth
(20th) floor, as depicted on the attached Exhibit B (the “Master Lease
Premises”) in a building commonly called “One Bellevue Center” located at 411
108th Avenue N.E., Bellevue, Washington, 98004 (the “Building”).

C. Subtenant desires to sublease from Sublandlord and Sublandlord desires to
sublease to Subtenant a portion of the Master Lease Premises in the amount of
1,364 rentable square feet (the “Sublease Premises”) on the terms and conditions
set forth in this Sublease (the “Sublease”). The Sublease Premises are that
portion of the Master Lease Premises depicted on Exhibit B by cross-hatching.

D. Except as specifically set forth herein, all capitalized terms used in this
Sublease shall have the meanings set forth in the Master Lease.

AGREEMENT

NOW, THEREFORE, in consideration of the rent payable hereunder, the mutual
covenants contained herein, and other good and valuable consideration, the
parties agree as follows:

1. AGREEMENT TO SUBLEASE. Subject to Master Landlord’s written consent to the
terms of this Sublease (“Master Landlord’s Consent”), Sublandlord hereby
subleases the Sublease Premises to Subtenant and Subtenant hereby subleases the
Sublease Premises from Sublandlord on the terms and conditions set forth in this
Sublease. The recitals set forth above are incorporated into this Sublease as
part of the agreement by this reference.

2. TERM. The term of this Sublease shall be for a period of twelve (12) calendar
months commencing on January 1, 2008 and ending on December 31, 2008, unless
sooner terminated as provided herein or in the Master Lease (the “Term”).



--------------------------------------------------------------------------------

2.1 Extension of Term. The Term may be extended at Subtenant’s election for the
remaining seven (7) month term of the Master Lease, which term expires on
July 31, 2009. If the Subtenant elects to extend the Term of this Sublease, then
the extended Term shall end on July 30, 2009. Subtenant may elect to extend the
Term by providing Sublandlord written notice of its exercise of the extension of
the Term on or before November 1, 2008. If the Term is extended by Subtenant’s
election, then all the terms of this Sublease continue in effect as written
through the end of the extended Term.

3. RENT.

3.1 Rent. Subtenant covenants and agrees to pay rent to Sublandlord on a full
service basis, with no other amounts due hereunder absent Subtenant’s default
(i.e., “Gross Rent”) in monthly installments during the Term in the total amount
of $2,728 per month (which is calculated at an annual rate of $24 per rentable
square foot), on the first day of each calendar month during the Term commencing
January 1, 2008. Gross Rent, together with any amounts payable under Section 3.2
below as Additional Rent, constitutes Subtenant’s entire obligation for rent of
any kind under this Sublease, notwithstanding any incorporated provision of the
Master Lease.

3.2 Additional Rent. While this Sublease is a fully serviced, gross rent
sublease, during the Term Subtenant is responsible to pay and shall pay directly
to the service providers when due all costs of telephone and data connections
and service provided to the Sublease Premises (the “Additional Rent”). Gross
Rent and Additional Rent are sometimes herein referred to collectively as
“Rent.” Except for the Rent, Subtenant shall not be required to pay any amounts
due under the Master Lease.

3.3 Payment Terms. Gross Rent is due and payable monthly in advance on or before
the first (1st) day of each month during the Term. The first monthly installment
of Gross Rent shall be paid upon the full execution of this Sublease and
delivery to Subtenant of the fully signed Master Landlord’s consent to this
Sublease. Additional Rent shall be paid when due under Subtenant’s contracts
with its service providers. Should the first or last day of the Term be adjusted
by agreement of the parties or otherwise not fall on the first or last day of a
month, respectively, then Gross Rent shall be prorated for that fractional month
based on a thirty (30) day month, and the appropriate amounts paid or refunded
within thirty (30) days after the adjusted date. If, following the end of the
Term, Subtenant has unpaid Rent obligations under this Sublease, such payment
obligations shall continue regardless of the termination of the Sublease. Except
as otherwise specifically provided in this Sublease, Subtenant shall pay all
installments of Rent in lawful money without demand, and without abatement,
offset or deduction.

3.4 Payment Address. All Gross Rent shall be paid to Sublandlord at such address
as Sublandlord may designate in writing. Initially such payments shall be made
to Rod Asher and Associates, Ltd., and sent to 411 108th Ave. N.E. Suite 2050,
Bellevue, Washington 98004, Attn: Rodney Blumenstein.

3.5 Failure to Pay. If any payment of Gross Rent, or any other sum payable
hereunder by Subtenant to Sublandlord, shall not be paid on or before the fifth
(5th) day following the due date for the same provided herein, such delinquent
payment shall bear interest from the date due until the date paid at the lesser
of (a) the maximum rate allowed by law, or (b) an annual interest rate of two
percent (2%) over the prime rate quoted by Bank of America, N.T.

 

2



--------------------------------------------------------------------------------

& S.A. at its downtown Seattle, Washington branch during the period such
interest accrues. Sublandlord agrees to give Subtenant notice of its failure to
receive payment of Rent before the fifth (5th) day following the due date for
Rent; provided failure to provide such notice shall not affect the accrual of
interest as provided in this Section.

3.6 Security Deposit. No security deposit is required from Subtenant.

4. EARLY ACCESS. At any time following full execution of this Sublease,
Subtenant may enter the Sublease Premises by appointment for the purpose of
evaluating the space and any potential modifications that may be necessary for
its occupancy and to have its new telephone and data cabling and services
installed. Subtenant may enter the Sublease Premises beginning at 8:00 a.m.
local time on December 11, 2007 to install its furniture and equipment so that
it may begin its operations in the Sublease Premises on January 2, 2008.
Subtenant shall be fully responsible for all damage or claims that may occur
resulting from Subtenant’s acts during such period before the first day of the
Term.

5. USE. Subtenant agrees that the Sublease Premises shall be used only for the
permitted uses set forth in the Master Lease, and for no other use whatsoever
without the express consent of the Sublandlord and Master Landlord.

6. ACCEPTANCE OF THE SUBLEASE PREMISES. Possession of the Sublease Premises
shall be delivered to Subtenant on the first day of the Term in broom clean
condition with all furniture and equipment removed (other than any Sublandlord
Personal Property as defined in Section 7), all in accordance with the terms of
this Sublease. Subject to satisfactory completion of the work by Sublandlord
described in Section 6.1 below to a standard accepted by the Master Landlord,
Subtenant accepts the Sublease Premises, the Sublandlord’s Personal Property “AS
IS” as of the first day of the Term, and subject also to damage by Subtenant,
its employees, agents or invitees during any early access granted in this
Sublease to allow the installation of furniture and equipment; provided
Sublandlord represents and warrants that it has kept and maintained, and agrees
to keep and maintain, the Sublease Premises and its attendant cabling and
related electrical, telecommunications or data transmission systems in good
condition with no deferral of maintenance, and as otherwise required of
Sublandlord under the Master Lease prior to the first day of the Term. Except as
otherwise provided herein, Sublandlord is not required to do any work in, or
make any improvements to, the Sublease Premises to prepare the Sublease Premises
for Subtenant’s occupancy other than to deliver the Sublease Premises in broom
clean condition on the first day of the Term. Subtenant acknowledges and agrees
that neither Sublandlord nor Master Landlord has undertaken any other obligation
to make or agreed to make any alteration or improvements to the Sublease
Premises for Subtenant’s use or occupancy thereof, except as otherwise set forth
herein. If Subtenant desires to alter or improve the Sublease Premises in any
way, Subtenant shall first obtain Master Landlord’s prior written consent to any
such alteration or improvement, and any such alterations or improvements shall
be made in accordance with the Master Lease.

6.1 Improvements to the Sublease Premises. Subtenant is expressly allowed to
install telephone and data services for the Sublease Premises, a key pad
security access system on the door leading to the Premises, and locks on doors
inside the Sublease Premises for its use during the early access period provided
in Section 4 above. Subtenant shall have the right to install telephone and data
equipment in the telephone closet in the common

 

3



--------------------------------------------------------------------------------

hallway and have the closet locked with access restricted to Subtenant,
Sublandlord and Master Landlord. Subtenant shall pay directly to its vendors all
costs of installing such services and equipment, including but not limited to
the costs of adding any electrical, telephone and data outlets, jacks, wiring or
cabling, adding an electrical key-pad security system on the exterior public
hall-way door leading into the Sublease Premises, and adding door lock
mechanisms throughout the Sublease Premises, as needed. On or before the first
day of the Term, Sublandlord agrees to make and pay for the improvements needed
to demise Sublandlord’s retained portion of the Master Lease Premises from the
Sublease Premises, as more fully depicted on Exhibit B hereto. Such work shall
be as set forth in the bid for construction services attached hereto as Exhibit
C which includes the construction of an interior demising wall across the
internal corridor of the Master Lease Premises finished with paint the color of
the remainder of the walls in the Sublease Premises. Such work shall comply with
the requirements of the Master Lease. If additional work is required by the
Master Landlord, then either party shall have the right to terminate this
Sublease upon notice to the other within two (2) business days following notice
of the requirement for any such additional work.

7. PERSONAL PROPERTY. Subtenant may use the furniture, fixtures, electrical
wiring and telecommunications and data cabling located in the Sublease Premises
on the first day of the Term, including without limitation the existing
receptionist desk, and the telecommunications and data cable runs back to the
riser room in the hallway immediately outside of the Sublease Premises (the
“Sublandlord’s Personal Property”) at no additional cost during the
Term. Sublandlord and Subtenant shall compile and initial a written inventory of
the Sublandord’s Personal Property as of the first day of the Term, and shall
note the condition of such Sublandlord’s Personal Property on that inventory.
Subtenant may use Sublandlord’s Personal Property at its own risk, and is solely
responsible for all other cabling and telecommunications, data, internet and
networking services and costs it may require. Subtenant: (a) accepts
Sublandlord’s Personal Property in its “as is” condition as of the first day of
the Term (subject to the last sentence of this Section and as the same may be
affected by reasonable wear and tear after the date hereof), without warranty
(express or implied) of any kind, including, without limitation, merchantability
or fitness for use or any particular purpose; (b) shall maintain and keep the
Sublandlord’s Personal Property in reasonably good repair, wear and tear
excepted, throughout the Term, and shall insure Sublandlord’s Personal Property
against loss or damage by fire or other casualty (and all of the provisions of
this Sublease, including the provisions of the Master Lease that are
incorporated herein, applicable to insurance required to be carried by Subtenant
shall be applicable to Sublandlord’s Personal Property); and (c) surrender
Sublandlord’s Personal Property to Sublandlord upon the expiration or sooner
termination of the Term in the same condition as at the first day of the Term,
as the same may be affected by reasonable wear and tear after the date hereof.

8. PARKING. No parking is being provided by Sublandlord to Subtenant.

9. INCORPORATION OF TERMS OF THE MASTER LEASE.

9.1 Except as expressly amended hereby, this Sublease is subject and subordinate
to all the terms and conditions of the Master Lease and the Master Landlord’s
consent to this Sublease, to the extent the terms and conditions apply to the
Sublease Premises. Consistent with item 5 of Exhibit E to the Master Lease,
Sublandlord consents and covenants to obtain Master Landlord’s consent, as part
of the consent to this Sublease, to Subtenant’s

 

4



--------------------------------------------------------------------------------

installation of locks on the doors to the offices in the Sublease Premises.
Except for Sections 11.2 and 21 of the Master Lease which is hereby expressly
excluded from this Sublease, and except to the extent directly inconsistent with
the terms of this Sublease, all of the terms of the Master Lease are hereby
incorporated into and made a part of this Sublease as if stated at length
herein, and Subtenant accepts this Sublease subject to, and hereby agrees to be
bound by, all of the terms, covenants, conditions and agreements contained in
the Master Lease, as modified by this Sublease. The parties hereto agree that
subject to the provisions of this Sublease, wherever the phrase “Premises,” or
words of similar import appear in the Master Lease, the same shall be deemed to
mean the Sublease Premises and wherever the words “Landlord” and “Tenant” appear
in the Master Lease, the words shall be deemed to refer to Sublandlord and
Subtenant, respectively, so that, subject to the provisions of this Sublease,
Sublandlord shall have the rights, powers and obligations of Master Landlord
under the Master Lease, and Subtenant shall have and does hereby agree to be
bound by and accepts all of the rights, powers, duties and obligations of the
Tenant under the Master Lease relating to the Sublease Premises during the Term;
provided, however, that notwithstanding the foregoing: (a) in all provisions of
the Master Lease (before modification by this Sublease) requiring the approval
or consent of Master Landlord, Subtenant shall obtain the approval or consent of
both Sublandlord and Master Landlord, neither of which shall be unreasonably
withheld, conditioned or delayed; (b) in all the provisions of the Master Lease
requiring Tenant to submit, exhibit to, supply or provide Master Landlord with
evidence, certificates or any other matter or thing, Subtenant shall perform the
same for both Sublandlord and Master Landlord; and (c) Sublandlord shall have no
obligation to restore or rebuild any portion of the Sublease Premises after any
destruction or taking by eminent domain.

9.2 Subtenant shall not commit, nor permit to be committed on the Sublease
Premises, any act or omission which would violate any term or condition of the
Master Lease or be a cause for termination of the Master Lease by Master
Landlord. Subtenant shall indemnify and hold Sublandlord harmless from any loss
or claim arising from such violation, which obligations shall survive the
termination of this Sublease.

9.3 In the event of any conflict between the Sublease and the Master Lease, the
terms of the Sublease shall control. Subject to the foregoing, Subtenant
covenants and agrees that it shall not cause a breach of any of the terms,
covenants, or conditions of the Master Lease that continues beyond any
applicable grace, notice or cure period.

9.4 Sublandlord covenants and agrees not to modify, or cause or suffer to be
modified, the Master Lease without the express prior written consent of
Subtenant to each modification.

10. TIME FOR NOTICES. For the purpose of this Sublease only, and subject to the
provisions of Section 9 of this Sublease, by signing this Sublease and providing
its consent, respectively, Sublandlord and Master Landlord agree that whenever
in the Master Lease a time is specified for the giving of any notice or the
making of any demand by Tenant thereunder, such time is hereby changed by adding
two (2) business days thereto, and wherever in the Master Lease a time is
specified for the giving of any notice or the making of any demand by the
Landlord thereunder, such time is hereby changed by adding two (2) business days
thereto in order to allow time for such notices to pass to and from Subtenant.
For the purpose of this Sublease only, wherever in the Master Lease a time is
specified within which the Tenant must

 

5



--------------------------------------------------------------------------------

respond to any notice, request or demand previously given or made by Landlord
thereunder, or to comply with an obligation on Tenant’s part thereunder, such
time is hereby changed by subtracting two (2) business days therefrom to allow
Sublandlord to have the notice from Subtenant in time to respond to the Master
Landlord. For the purposes of this Sublease only, wherever in the Master Lease a
time is specified within which Landlord thereunder must give notice or make a
demand following an event, or within which Tenant must respond to any notice,
request or demand previously given or made by Tenant thereunder, or to comply
with any obligation on Master Landlord’s part thereunder, such time is hereby
changed by adding two (2) business days thereto. It is the purpose and intent of
this Section to provide Sublandlord with time within which to transmit to Master
Landlord any notice or demands received from the Subtenant, and provide
Subtenant time within which to act on any notice or demands received from
Sublandlord or the Master Landlord.

11. SUBTENANT’S AND SUBLANDLORD’S REPRESENTATIONS.

11.1 Sublandlord represents and warrants that Exhibit A contains a true, correct
and complete copy of the Master Lease. Subtenant expressly assumes all of the
responsibilities and obligations of Sublandlord under the Master Lease as it
pertains to the Sublease Premises, except as otherwise expressly provided in
this Sublease. Sublandlord agrees that Subtenant shall be entitled to receive
all services and repairs to be provided by Landlord under the Master Lease.
Sublandlord agrees that Subtenant shall have direct access to Master Landlord to
obtain such services and need only provide Sublandlord notice of its
communications regarding such services as provided in this Sublease.

11.2 Sublandlord represents and warrants that if Subtenant timely pays the Gross
Rent and performs the terms and provisions hereunder, Subtenant shall peaceably
and quietly have, hold and enjoy the Sublease Premises during the Term, free of
lawful claims by any party acting by or through Sublandlord, subject to all
other provisions of this Sublease. Sublandlord acknowledges that the amount of
rent due under the Master Lease is greater than the Gross Rent payable under
this Sublease, and thus covenants and agrees with Subtenant to timely pay when
due all rent under the Master Lease and perform all obligations of Tenant under
the Master Lease not expressly assumed by Subtenant under this Sublease.

11.3 Sublandlord represents and warrants that the Master Lease is in full force
and effect, that to Sublandlord’s knowledge no default (nor event which with the
passage of time could constitute a default) exists under the Master Lease (and
that Sublandlord shall make a reasonable effort to obtain the consent of Master
Landlord for this Sublease as required by Section 11 of the Master Lease).

11.4 Sublandlord will use reasonable efforts to obtain a nondisturbance
agreement favoring Subtenant in any subordination or attornment agreement
described in Section 23 of the Master Lease.

12. RISK OF LOSS. During the Term, Subtenant shall be fully responsible for and
shall assume all risk of loss of its personal property, furniture, fixtures,
equipment and furnishings in the Sublease Premises and Sublandlord’s Personal
Property.

 

6



--------------------------------------------------------------------------------

13. INSURANCE. Without limiting the generality of any provision of this
Sublease, Subtenant shall comply with the insurance requirements imposed upon
Sublandlord as Tenant under the Master Lease. Subtenant agrees to name the
Sublandlord and Master Landlord as additional insureds on insurance policies
required under the Master Lease and under which the Landlord is required to be
named as an additional insured under the Master Lease, and hereby releases
Sublandlord and waives subrogation to the same extent as Tenant is required to
release and waive subrogation with respect to Landlord under the Master Lease,
and Sublandlord agrees to do the same for Subtenant.

14. MAINTENANCE AND REPAIRS. Subtenant shall repair and maintain the Sublease
Premises in as good condition and repair substantially as existed on the first
day of the Term, reasonable wear and tear, condemnation and casualty excepted.

15. SURRENDER. Upon the expiration or other termination of the Term, Subtenant
covenants and agrees to quit and surrender to Sublandlord the Sublease Premises,
in accordance with the terms of the Master Lease; provided, however, that in no
event shall Subtenant be obligated to repair or restore the Sublease Premises to
a condition better than the condition in which the Sublease Premises existed as
of the commencement of the Term, reasonable wear and tear, and damage by
casualty excepted, nor shall Subtenant be obligated to remove alterations or
improvements to the Sublease Premises made by or for the account of itself or
Sublandlord.

16. TRANSFER. Subtenant shall be subject to the provisions of Section 11 of the
Master Lease with respect to a proposed assignment or sub-sublease; provided
that any such transfer that requires the consent of Master Landlord shall also
require the consent of Sublandlord, which consent may be granted or not on the
standard and procedure in Section 11 of the Master Lease. If Subtenant assigns
or sublets as permitted by the Master Lease and this Section, then Subtenant
shall nevertheless remain responsible for the faithful performance and
observance of all of its covenants and obligations set forth in this Sublease.

17. DEFAULT. If Subtenant fails to perform any obligation under this Sublease,
then Sublandlord shall have all rights and remedies allowed to Master Landlord
under the Master Lease and at law. If Subtenant shall remain in default in the
performance of any of its obligations under this Sublease following the
expiration of any applicable grace, notice or cure period, Sublandlord without
being under any obligation to do so and without thereby waiving such default,
may upon prior written notice to the Subtenant, remedy such default for the
account and at the expense of Subtenant. If Sublandlord fails to perform any
obligation under this Sublease, then Subtenant shall have all rights and
remedies allowed to Tenant under the Master Lease. If Sublandlord shall remain
in default in the performance of any of its obligations under the Master Lease
or this Sublease following the expiration of any applicable grace, notice or
cure period, Subtenant without being under any obligation to do so and without
thereby waiving such default, may upon prior written notice to the Sublandlord,
remedy such default for the account and at the expense of Sublandlord. If Master
Landlord is in default under the Master Lease and fails to cure such default
within any applicable cure periods (provided Subtenant has provided notice of
such default to the same extent as Sublandlord is required under the Master
Lease and subject to the additional time periods for response set forth in
Section 10 of this Sublease), then Subtenant shall have the same rights to
terminate this Sublease (whether by contract, statute or common law) as
Sublandlord would have to terminate the Master Lease based on such default, and
shall have such other rights and remedies as provided to Tenant under the Master
Lease or at

 

7



--------------------------------------------------------------------------------

law. If Sublandlord is prevented from performing any of its obligations under
this Sublease by a breach by Master Landlord, then Sublandlord shall use
reasonable efforts in diligently pursuing correction or cure by Master Landlord
of the breach, and in doing so shall cooperate and communicate with Subtenant on
the subject.

18. MISCELLANEOUS PROVISIONS.

18.1 Attorneys’ Fees. If a suit, action, arbitration or other proceeding of any
nature whatsoever, including without limitation any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Sublease or with respect to any
dispute relating to this Sublease, the prevailing party shall be entitled to
recover from the losing party its attorneys’ fees, paralegal fees, accountant
fees, and other expert fees, and all other fees, costs, and expenses actually
incurred and reasonably necessary in connection therewith. In the event of suit,
action, arbitration or other proceeding, the amount of fees shall be determined
by the judge or arbitrator, shall include fees and expenses incurred on any
appeal or review, and shall be in addition to all other amounts provided by law.

18.2 Brokers. Sublandlord and Subtenant each represent and warrant to each other
that no brokers or real estate agents were involved in connection with the
negotiation or consummation of this Sublease. Each party shall indemnify and
hold the other harmless from any claim for a fee or commission by any person
claiming such through such party other than the brokers listed in this Section,
and from any damages resulting from breach of the representation and warranty in
this Section.

18.3 Notices. Notices under this Sublease shall be in writing and shall be
effective when actually delivered or two (2) days after depositing in the United
States mail, certified, return receipt requested, directed to the other party at
the addresses set forth below:

 

Subtenant:

  

drugstore.com, Inc.

  

411 108th Avenue N.E., Suite 1400

  

Bellevue, Washington 98004

  

Attn: General Counsel

Sublandlord:

  

Rod Asher and Associates, Ltd.

  

411 108th Avenue N.E., Suite 2050

  

Bellevue, Washington 98004

  

Attn: Rodney Blumenstein

Either party may change its notice address by not less than ten (10) days prior
written notice to the other.

18.4 Delivery of Notice. Subtenant and Sublandlord shall promptly transmit to
the other any notice or demands received from Master Landlord or any other party
having an interest to which this Sublease is subordinate.

18.5 Submission of Sublease. The submission of this Sublease for review and
consideration does not constitute an offer to sublease, or a reservation of or
option for subleasing the Sublease Premises. The Sublease shall become effective
and binding only upon execution and delivery hereof by Sublandlord and
Subtenant, and consent thereto by Master Landlord.

 

8



--------------------------------------------------------------------------------

18.6 Counterparts. This Sublease may be executed in counterparts and be
delivered and accepted by facsimile or electronic reproduction of an executed
document, each of which shall be deemed an original, all of which taken together
shall constitute one and the same instrument, provided that the parties shall,
following execution, circulate, execute and deliver to each other one of three
(3) ink signature originals, with the remaining original provided to the Master
Landlord.

18.7 Complete Agreement. This Sublease constitutes the complete and final
agreement of the parties with respect to the matters covered by this Sublease,
and supersedes and replaces all prior written and oral agreements. All the
Exhibits referenced in and attached to this Sublease are incorporated into this
Sublease by this reference and made a part of this Sublease.

18.8 Master Landlord’s Consent. The effectiveness of this Sublease is
conditioned on and subject to the written consent of Master Landlord to this
Sublease, as required by Section 11 of the Master Lease. Sublandlord agrees to
use diligent efforts to obtain such consent within ten (10) days following full
execution of this Sublease. If such consent has not been obtained on or before
the first day of the Term set forth above, then the Term of this Sublease shall
not commence until such consent has been obtained. In such event, Subtenant
shall have the right to terminate this Sublease by delivering written notice to
Sublandlord. Sublandlord shall pay Master Landlord any review fee or other fee
that may be charged by Master Landlord as a result of this Sublease.

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
set forth above.

 

SUBLANDLORD:     ROD ASHER AND ASSOCIATES, LTD.     By:                Its:    

 

SUBTENANT:     drugstore.com, Inc.     By:                Its:    

 

9



--------------------------------------------------------------------------------

STATE OF WASHINGTON                )

                                                                )ss.

COUNTY OF                                        )

On this              day of December, 2007, before me personally appeared
                                         
                                            , to me known to be the
                                     of drugstore.com, Inc., the Delaware
corporation that executed the within and foregoing instrument, and acknowledged
said instrument to be the free and voluntary act and deed of said corporation,
for the uses and purposes therein mentioned, and on oath stated that
             was authorized to execute said instrument and that the seal
affixed, if any, is the corporate seal of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

Signature:    

Name:(print)     NOTARY PUBLIC in and for the State

of Washington, residing at     

My appointment expires:    

 

10



--------------------------------------------------------------------------------

STATE OF WASHINGTON                )

                                                                )ss.

COUNTY OF                                        )

On this              day of December, 2007, before me personally appeared
                                         
                                            , to me known to be the
                                     of Rod Asher And Associates, Ltd., the
Washington corporation that executed the within and foregoing instrument, and
acknowledged said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that              was authorized to execute said instrument and that the seal
affixed, if any, is the corporate seal of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

Signature:    

Name:(print)     NOTARY PUBLIC in and for the State

of Washington, residing at     

My appointment expires:    

 

11